DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 5/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 9897764 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Ott (2010/0301502), Shibata and Lee are the closest prior art of record. However, none of these references contain a partial hub axially spaced from the coating grip with a ferrule hub molded over the partial hub and coating grip in combination with the other features instantly claimed. In Lee, the molding of the coating grip even requires it to be placed adjacent to the partial hub.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARMAND MELENDEZ/
Examiner, Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742